DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Said Broome at 571-272-2931 if you have any questions regarding this correspondence and/or replying.  If you cannot reach Examiner Broome, please leave a voicemail and your call will be returned within 1 business day.

Drawings
The drawings in Figs. 6, 6a and 8-15a are objected to because the drawings were not made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45 degrees. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.  The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Extensive mechanical and design details of an apparatus should not be included in the abstract. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to commonly with the enablement requirement. The claims 1-15 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 each recites ‘building steps’ and ‘parts to be installed’, and claim 12 recites ‘a step-by-step process’, ‘building steps’ and a ‘task to be performed in said building step and the instructions to perform said task’, however claims 1 and 12 do not provide sufficient subject matter to clearly recite the inventive concepts and processes that would enable one of ordinary skill in the art at the time of invention to operate, make and/or use the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1-15 are narrative in form and replete with indefinite language. The structure which goes to make up the storage device must be clearly and positively specified. Further, the structure of the invention recited in claims 1-15 must be organized and correlated in such a manner as to present a complete method. For example, the limitation “said building steps follow a given sequence” recited in claim 1 and the limitation “configuring a step-by-step building process of said stock car racing…the task to be perform in said building step and the instructions to perform said task“  recited in claim 12 are unclear because if the performed methods follow a sequence of steps, then it remains unclear what the recited steps specifically consist of and in what order are those steps sequenced. As noted above, the drawings are also not clear as to this particular process of steps. Clarification is required.  
Note the format of the claims in the following patents cited (US Patent 7,001,413 & US Patent 9,352,170).
	In light of the claim informalities and the lack of clarity in the drawings and specification as to the correlation of the various elements. Therefore, the Examiner will examine claims 1-15 as best understood.
Claims 12-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 12 is composed in a form that contains more than one sentence. Claim 12 is written in narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the following cited patents (US Patent 7,001,413 & US Patent 9,352,170). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carlucci et al.(hereinafter “Carlucci”, US Patent 6,871,108) in view of Zhu et al.(“Design and Optimization of FSAE Race Car suspension system”).
Regarding claim 1, Carlucci teaches a computer non-transitory-readable storage medium storing instructions (Fig. 1: 106) that when executed by a computer cause the computer to perform a method for using a computer system (Fig. 1: 102) to execute an educational method and system to teach how to build a car (col. 6 lines 38-57), said method comprising: 
(a) a plurality of building steps of said car (Fig. 4: 109), 
(b) wherein said building steps follow a given sequence (Fig. 17d), and 
(c) wherein each of said building steps (col. 7 lines 25-36), comprising: 
(1) an image in 3d three-dimensional or 2d two-dimensional of the part or the set of parts to be installed at said building step (Fig. 11: 200), and 
(2) wherein said set of parts comprising a plurality of parts related between them (col. 1 lines 58-67). However, Carlucci fails to teach how to build a Nascar race car ("stock car racing") and steps of said stock car racing. Zhu teaches how to build a Nascar race car ("stock car racing") (sec. 2 4th para. lines 1-3 and sec. 4 1st para. lines 1-8, in which steps are provided to build a race car(Fig. 3), therefore any race car commonly known to one skilled in the art, including a Nascar race car, could be designed and generated) and steps of said stock car racing (sec. 1 2nd para. lines 1-6, sec. 2 4th para. lines 1-3 and Fig. 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the car building process of Carlucci with the race car of Zhu because this modification would improve automotive analysis of a design vehicle through enabling a plurality of vehicle parts to be constructed and analyzed together within the same computer environment.
Regarding claim 2, Carlucci teaches (a) the task to be performed in said building step (Fig. 4: 109), (b) the instructions to perform said task (col. 7 lines 34-36), (c) the name of said part or of said set of parts (Fig. 2: 114, 116), (d) the specifications of said part or of said set of parts that will be installed at said building step (Fig. 4: 122), (e) the specifications of the distance between the parts, and between the parts and the ground (col. 3 line 65 - col. 4 line 13), (f) the features of said part or of said set of parts that will be installed at said building step (Fig. 12), (g) said building step number (Fig. 17d), (h) the purpose of said part or of said set of parts that will be installed at said building step (Fig. 12), (i) the cost estimate of said part or of said set of parts that will be installed at said building step, and the cost estimate of the services required at said building step (col. 3 lines 28-44), (j) input control means to buy said part or said set of parts online (col. 5 lines 1-8 and Fig. 12), (k) input control means to buy other products and services online, (1) tips and advice to said building process (col. 5 lines 53-67 and Fig. 12), (m) voice, audio, and (n) music (col. 5 lines 53-67, in which parts are accessed on user’s personal computers, which thereby comprise all features commonly known in the art to be included with computer including sound, music, etc.).  
Regarding claim 3, Carlucci teaches wherein said sequence of said building steps, comprising a step-by-step building process of said stock car racing (col. 7 lines 25-64).  
Regarding claim 4, Carlucci teaches wherein said building process, further comprising an aleatory sequence (Fig. 17d).  
Regarding claims 5 and 13, Carlucci fails to teach wherein said stock car racing complies the rules and guidelines of the NASCAR Rulebook. Zhu teaches wherein said stock car racing complies the rules and guidelines of the NASCAR Rulebook (sec. 3 1st para. lines 1-3, in which a race car(Fig. 3) is built with respect to rules and requirements of racing car structure. Therefore one skilled in the art would have clearly recognized any racing car guidelines, including Nascar guidelines, commonly known in the art could have been utilized also). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the car building process of Carlucci with the race car of Zhu because this modification would improve automotive analysis of a design vehicle through enabling a plurality of vehicle parts to be constructed and analyzed together within the same computer environment.
Regarding claim 6, Carlucci further comprising at least one menu of said building steps, enabling the user to select at least one of said building steps (col. 7 lines 25-64 and Fig. 4).  
Regarding claims 7 and 14, Carlucci teaches (a) input control means to switch to other building step of said building process (col. 7 lines 25-64 and Fig. 4), (b) input control means to select said part or said set of parts to be installed at each said building step (col. 7 lines 25-64 and Fig. 4), and (e) input control means to display at least one of: (1) the task to be performed in said building step (Fig. 17d), (2) the instructions to perform said task (Fig. 2: 109), (3) the name of said part or of said set of parts (Fig. 11: 202), (4) the specifications of said part or of said set of parts that will be installed at said building step (col. 7 lines 25-64), (5) the specifications of the distance between the parts, and between the parts and the ground (col. 3 line 65 - col. 4 line 13), (6) the features of said part or of said set of parts that will be installed at said building step (Fig. 12), (7) said building step number (Fig. 12), (8) the purpose of said part or of said set of parts that will be installed at said building step (Fig. 15), (9) the cost estimate of said part or of said set of parts that will be installed at said building step, and the cost estimate of the services required at said building step (col. 3 lines 28-44), (10) tips and advice to said building process (col. 7 lines 25-64), (11) voice, audio, and (12) music (col. 5 lines 53-67, in which parts are accessed on user’s personal computers, which thereby comprise all features commonly known in the art to be included with computer including sound, music, etc.). However, Carlucci fails to teach (c) input control means to generate a glassy effect on at least one of said part or said set of parts to become translucent, (d) input control means to drag, rotate, and zoom said images of said part or of said set of parts of said stock car racing at any stage of said building step. Zhu teaches (c) input control means to generate a glassy effect on at least one of said part or said set of parts to become translucent (Fig. 4), (d) input control means to drag, rotate, and zoom said images of said part or of said set of parts of said stock car racing at any stage of said building step (Fig. 4, in which a dynamic model is shown, wherein one skilled in the art would clearly recognize that a dynamic model may be oriented, dragged, etc.). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the car building process of Carlucci with the race car of Zhu because this modification would improve automotive analysis of a design vehicle through enabling a plurality of vehicle parts to be constructed and analyzed together within the same computer environment.
Regarding claim 8, Carlucci teaches further comprising the ability to display said stock car racing, at any stage of said building process (Fig. 2: 104), in at least one of: (a) a screen (col. 5 lines 53-67), (b) a head-mounted display or virtual reality glasses, (c) a hologram projector, or (d) other playback devices.  
Regarding claims 9 and 15, further comprising a business method to buy or sell at a one-stop shop, said parts or said set of parts needed to build said stock car racing, or other products (col. 5 lines 10-67) and services, comprising: (a) input control means to buy or sell said part or said set of parts online (col. 5 lines 36-67), and (b) whereby said input control means to buy or sell at least said part or said set of parts is associated with at least the building step wherein said part or said set of parts will be installed (Fig. 5: 124 and Fig. 11: 202).  
Regarding claim 10, Carlucci teaches wherein said set of parts comprising a plurality of parts related between them (Fig. 2), further comprising: an image in 3d three-dimensional or 2d two-dimensional of the systems and the structures needed to build said stock car racing (Fig. 11: 200).  
Regarding claim 11, Carlucci teaches wherein said set of parts identifies said systems and said structures needed to build said stock car racing (Fig. 2: 104), further comprising: the frame, the roll cage, the bumpers, the suspension, the engine or power plant, the powertrain, the transmission, the drive train, the steering, the exhaust system, the fuel system, the cooling system, the brakes system, the wheels, the tires, the cockpit, the seat, the electric system, the safety system, the body, and others (Fig. 12).  
Regarding claim 12, Carlucci teaches a product (Fig. 1: 100), comprising: a computer program product (Fig. 1: 102), comprising: a computer non-transitory-readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor (Fig. 1: 106) and comprising: wherein said building steps follow a given sequence thus configuring a step-by-step building process of said car (Fig. 17d), and wherein each of said building steps (col. 7 lines 25-36), comprising at least, one of: an image in 3d three-dimensional or 2d two-dimensional of the part or the set of parts to be installed at said building step (Fig. 11: 200); the task to be performed in said building step and the instruction to perform said task (Fig. 4: 109); the name of said part or of said set of parts (Fig. 2: 114, 116), the specifications of said part or of said set of parts that will be installed at said building step (Fig. 4: 122), the specifications of the distance between the parts, and between the parts and the ground (col. 3 line 65 - col. 4 line 13), the features of said part or of said set of parts that will be installed at said building step (Fig. 12), said building step number (Fig. 17d), the purpose of said part or of said set of parts that will be installed at said building step (Fig. 12), the cost estimate of said part or of said set of parts that will be installed at said building step, and the cost estimate of the services required at said building step (col. 3 lines 28-44).  Wherein said product further facilitating the ability to display said stock car racing, at any stage of said building process (Fig. 2: 104), in at least one of: a screen (col. 5 lines 53-67), a head-mounted display or virtual reality glasses, a hologram projector, or other playback devices; further comprising tips or advice to said building process (col. 5 lines 53-67 and Fig. 12); voice instructions, audio, and music (col. 5 lines 53-67, in which parts are accessed on user’s personal computers, which thereby comprise all features commonly known in the art to be included within a generic computer including sound, music, etc.). However, Carlucci fails to teach how to building steps of a stock car racing that complies the rules and guidelines of the Nascar rulebook and stock car racing. Zhu teaches building steps of a stock car racing that complies the rules and guidelines of the Nascar rulebook (sec. 2 4th para. lines 1-3 and sec. 4 1st para. lines 1-8, in which steps are provided to build a race car(Fig. 3), therefore any race car commonly known to one skilled in the art, including a Nascar race car, could be designed and generated) and stock car racing (Fig. 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the car building process of Carlucci with the race car of Zhu because this modification would improve automotive analysis of a design vehicle through enabling a plurality of vehicle parts to be constructed and analyzed together within the same computer environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  

For the applicant’s convenience, the examiner has included the following template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner): 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Said Broome

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649